Case 1-19-cv-10251-JGK          Document 13          Filed in NYSD on 02/09/2020             Page 1 of 2
                                                                  USDC SONY
               •
  THE LAW - FFICE OF                                              DOCUMENT


I  ELISA HYMAN,                             P.C.
                                                                  ELECTRONICALLY FlLED
                                                                  oc1..:;# ____
                                                                  OJ\ TE FILED:
                                                                                       __   _ ____ ""
                                                                                  ~·0 :- [[.__~---•--""'

February 9, 2020
                                                 (, 1~ ,~~~ f/;21/Jc>
BYECF                                          o?. ; ~ r ~ " T 1 ¼ ; ~
Hon. John G. Koeltl                                                 ~ : 5lJ?/;;.v_
United States District Court
SouthernDistrictofNewYork
500 Pearl Street
                                             J. ~ ~~
                                                                           // ~,:;:, / f(
                                                                                                  ~ixlo0
New York, NY 10007                                                         r~_./p~ ~
                                                               ?    C>      v_   ~-:-r
                                                                                    0
                                                                                       ,
               Re: E.F. et al. v. New York City Department of Education, et al.,                  /   I('~
                   1: 19-cv-10251 (JGK)                                                     ~~
Dear Judge Koe It!:                                                       62/tD/-;;).o ~ · S .]>..:S--.
I represent the Plaintiff, E.F., in the above-referenced action. I am writing on behalf of both
parties in relation to the initial conference that is scheduled for February 11, 2020. This is the
parties' first request to adjourn the initial conference following the Defendants' Answer, which
was filed on February 4, 2020. See dkt. no. 12.

PlaintiffE.F. is the parent ofT.F., a former student of the New York City schools, who has a
number of disabilities. Plaintiffs' complaint against the New York City Department of
Education ("DOE"), Chancellor Richard Carranza and the New York City Board of Education
("BOE") (collectively "Defendants" or "DOE") raises claims under the Individuals with
Disabilities Education Improvement Act ("IDEA"), 20 U.S.C. § 1400, et seq., the Due Process
Clause of the 14th Amendment of the U.S. Constitution, 42 U.S.C. § 1983, Section 50~ of the
Rehabilitation Act of 1973, 29 U.S.C. § 794, the New York State Constitution, and New York
State Education Law.

Among other things, Plaintiffs allege that Defendants failed to implement an impartial hearing
order issued on Plaintiffs' behalf that required Defendant DOE to provide various types of
special education services and that Plaintiffs are entitled to reasonable attorney's fees for the
administrative hearing and this action. Defendants deny all allegations.

The parties are interested in exploring settlement. Toward that end, Defendants have requested
a global settlement demand, including copies of Plaintiffs' counsel's timesheets. The parties
regularly litigate cases together concerning special education and the overwhelming majority of
matters settle. Thus, we are reasonably optimistic that if we engage in settlement negotiations,
we will be able to resolve all (or at least some of the issues).

If the matter does not settle, Plaintiffs may seek to amend their complaint. Defendants consent to
extend Plaintiffs' time to file an Amended Complaint from February 25, 2020 to April 27, 2020.
                                        1115 Broadway, 12TH Fl.
                                          New York, NY 10010
                                   Ph: 646-572-9064/Fax: 646-572-9065
                                       www.specialedlawyer.com
Case 1-19-cv-10251-JGK           Document 13        Filed in NYSD on 02/09/2020              Page 2 of 2




In light of the above, the parties are jointly requesting an adjournment of the initial conference
for at least 70 days, with the provision that the parties will submit a settlement status letter to the
Court by March 23, 2020.

If the request for an adjournment is denied, the Parties will submit their Rule 26(f) report on
Monday, February I 0, 2020.

Thank you for Your Honor's consideration of these requests.

                                                                Sincerely,

                                                                   Isl Elisa Hyman

                                                                Elisa Hyman
                                                                Counsel for the Plaintiffs


cc: Lana Koroleva, Esq. Assistant Corporation Counsel




                                                                                                      2
